Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the cancelation of claim 3 and the filing of an approved Terminal Disclaimer have overcome all the issues raised in the Office Action mailed 11-16-2021.  The Examiner has performed additional searching and consideration and now considers all claims to be allowable over the prior art of record and as a result the present application is considered to be in Condition for Allowance.
The Examiner notes that 1 -- Kief (U.S. 2010/0214692) discloses a structure in which a main pole 202, a write assist stack 207, and a trailing shield 204 are depicted by figures such as figure 3A as aligned and with the main pole trailing side, the write assist stack, and the trailing shield being of the same width.  However, the write assist structure is described as an antiferromagnetic coupling structure as opposed to a spin assist structure and the trailing shield is not described as a high moment trailing shield.  2 -- Freitag (U.S. 11,257,514) discloses (note for example figure 3A) a structure in which a main pole 220, a spin write assist stack 311,314,320,390 and a trailing shield hot seed layer 380 (which is considered to read on a high moment trailing shield layer) are depicted with the trailing surface of the main pole, the write assist stack and the trailing shield aligned and of the same width.  However, Freitag does not disclose the details of the material and structural arrangement of the gaps adjacent or surrounding the main pole, spin write assist stack, and the trailing shield and in any case the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Thursday, February 24, 2022